DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In response to the restriction requirement of 05/17/2021, the Applicant has elected method claims 1-19 and canceled claim 20.  Claims 1-19 are pending and presented for examination.

Response to Remarks
Applicant’s remarks filed 07/19/2021 have been fully considered and are address as follows:
Drawings:
	Applicant argues that the two figures filed with the Application on 06/04/2019 “are sufficiently detailed to comport with MPEP 608.02.” REM 6.  However, claim 1 and dependent claims 2-19 are method claims requiring a series of steps and/or acts.  None of the drawings provide in the original disclose show any of the method steps/act recited in independent claim 1 or the dependent claims.  Accordingly, the objection to the drawings is maintained.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method recited in claims 1-19 must be shown or the feature(s) canceled from the claims.  Neither of the two Figures provided by the Applicant show the claimed method steps/acts.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. V. CLS Bank International, et al. 573 U.S. ___ (2014).  Further, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons:
As per Claim 1:  
Independent claim 1 recites a method directed to a mental process of:
(1) generating a first set of information and/or data (generating … a processing sequence of the harvesting activities over the campaign timeline);
(2) providing the first set of information and/or data (providing the processing sequence of the harvesting activities);
(3) generating a second set of information and/or data (generating … harvesting process chains in order to control the processing sequence);
(4) providing the second set of information and/or data (providing the harvesting process chains);
(5) generating a third set of information and/or data (generating … machine control data, the machine control data for controlling the plurality of agricultural working machines in implementing the harvesting process chains);
(6) providing the third set of information and/or data (providing the machine control data);
(7) collecting information (the generated information comprising remotely-sensed field information);
(8) providing information (wherein the generated information is continuously provided … to a remainder ….).


(1) the preamble recitation – for controlling an agricultural harvesting campaign in which predetermined harvesting activities are processed within a campaign timeline by a plurality of agricultural working machines of a machine fleet on a field allotment assigned to the harvesting campaign simply reflects an intended use of the method claim, but does not positively limit the claimed steps and/or acts;
(2) the claim does not recited any particular structure for performing the method;
(4) the recited plurality of agricultural working machines (limitation 5) under the broadest reasonable interpretation only reflect the intended use of the machine control data; 
(5) the three generating steps and three providing steps are recited at a high level of generality that they do not impose any meaningful limitation on the claim;
(6) the recitations of general application level, fine application level, and machine application level at best suggest that the mental process is performed using a computer;
(7) the recitation remotely-sensed field information merely reflects an extra-solution activity of data collection.
Further the abstract idea is not integrated into a practical application.  Although the claim recites additional elements of (1) by a general application level; (2) a fine application level, (3) a machine application level; (4) wherein the controlling the harvesting campaign is executed on the general, fine, and machine application levels of open-loop control by continuously generating information, (5) wherein the generated information is continuously provided from one of the general, fine, and machine application levels to a remainder of the general, fine, and machine application levels these recitations do not impose any meaningful limits on practicing the abstract idea.  Further, there is no inventive concept because the additional elements of the claim amount to no more than performing the steps/act using a computer or the insignificant extra-solution activity.  According, claim 1 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.

As per Claims 2-19:   Claims 2 to 19 depend upon claim 1 and do not overcome the § 101 because these claims simply further limit the abstract idea (claims 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 16,) or add insignificant extra-solution activities (claims 7 (routine executed on), 15 (plurality of agricultural working machines and displayed), 17 (data collection), 18 (data collection), 19 (data collection)).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.

As per Claim 9:  The terms optimizes, optimization, optimizes, and optimized in claim 9 are relative terms which renders the claim indefinite.  The terms are is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Accordingly, claim 9 is indefinite.

As per Claims 10-13:  These claims depend upon claim 9 and fail to cure the deficiency of claim 9; accordingly, claims 10-13 are also indefinite.

Conclusion
The prior art of references considered relevant to Applicants’ invention, but not used as a basis for a rejection under 35 U.S.C. § 103 include:
Koselka	US-20060213167-A1;
Steckel	US-20080005177-A1;
Lynds		US-20110054921-A1
Johnson	US-20130173321-A1;
Losch		US-20140343803-A1
Matthews	US-20150348419-A1;
Johnson	US-20160026940-A1;
Ethington	US-20160078570-A1;
Rupp		US-20160071410-A1;
Mewes		US-20160217228-A1;
Chiocco	US-9710771-B2;
Karube		US-20170287082-A1;
Bilde		US-20180232674-A1;
Hinni		US-20180262385-A1;
Sakaguchi	US-20190057460-A1;
Mello		US-20190220964-A1
Nienaber	EP-2174537-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668